In an action to recover damages for personal injuries, the plaintiff appeals, as limited by her brief, from so much of an order of the Supreme Court, Queens County (Kitzes, J.), dated November 1, 2005, as granted that branch of the motion of the defendants which was for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff allegedly fell while descending an interior staircase in the defendants’ premises. The defendants establish their entitlement to judgment as a matter of law by submitting the deposition testimony of the plaintiff wherein she stated that she did not know what had caused her to fall (see Fox v Watermill Enters., Inc., 19 AD3d 364 [2005]; Rodriguez v Cafaro, 17 AD3d 658 [2005]; Hartman v Mountain Val. Brew Pub, 301 AD2d 570 [2003]; Bitterman v Grotyohann, 295 AD2d 383 [2002]). In opposition, the plaintiff failed to submit evidence sufficient to raise a triable issue of fact (see Alvarez v Prospect Hosp., 68 NY2d 320 [1986]). Miller, J.P., Spolzino, Ritter and Lifson, JJ., concur.